Citation Nr: 0212409	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  97-20 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound of the right arm, Muscle Group V, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The veteran served on active duty from June 1951 to June 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, Puerto Rico (RO), which confirmed the schedular 10 
percent evaluation in effect for residuals of a shell 
fragment wound of the right arm.    


FINDING OF FACT

The residuals of a shell fragment wound of the right arm, the 
major extremity, Muscle Group V, are productive of no more 
than moderate disability.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a shell fragment wound of the right arm, the 
major extremity, Muscle Group V, have not been met.  38 
U.S.C.A. §§ 1155, (West 1991); 38 C.F.R. Part 4, Diagnostic 
Code 5305 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug.29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

In this regard the veteran was notified of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statement of the case.  In the supplemental 
statement of the case and an April 2001 letter, the RO also 
informed the veteran of provisions of VCAA, including VA's 
duties to assist claimants in obtaining evidence and the fact 
that the VA would make reasonable efforts to obtain any 
evidence the veteran identified.  The record shows that all 
pertinent evidence has been obtain and the Board finds that 
the VA has satisfied provisions of the VCAA.  Quartuccio v. 
Princippi, 16 Vet. App. 183 (2002)

Factual Background

In October 1952 the veteran was wounded in action, and 
received a penetrating shrapnel wound of the right upper arm 
in the biceps area.  The injury did not include artery or 
nerve involvement.  In November 1952 the veteran underwent 
debridement and suturing of the wound and in December 1952 a 
metallic foreign body was removed.  

The report of the veteran's separation physical examination 
shows that at that time the veteran had two well-healed 
mortar fragment wound scars of the anterior and medial 
aspects of the right upper arm.  The examination report 
reflects that at that time the veteran was fully recovered 
from his combat wounds.  

The report of an April 1957 VA examination noted that the 
veteran had a 1 by 3/4 inch scar at the center of the biceps, 
that was healed, nontender and nonadherent.  He also had a 3/4 
by 1/4 inch scar on the anteromedial aspect of the mid arm that 
was also healed, nontender and nonadherent.  The report notes 
that there seemed to be no other objective evidence of 
clinical pathology or disability.  On X-ray examination, no 
pertinent abnormality was found.  

In a May 1957 rating decision the RO granted service 
connection for shell fragment wound of the right arm, no 
residuals, and assigned that disability a zero percent 
rating.  

An October 1958 Board decision granted a 10 percent rating 
for the veteran's residuals of shell fragment wound of the 
right arm under Diagnostic Code 5305. That rating has 
remained in effect since that time.

VA clinical records show that the veteran was injured in 
December 1977 resulting in a fracture of the right radial 
head.  At that time an open reduction was performed.  A cast 
from treatment was removed in January 1978.  In March 1978 he 
was seen for related symptoms including pain and tenderness 
of the right upper extremity.  The veteran was seen in 
February 1989 for complaints of right arm pain and 
progressive weakness of the right arm, which he associated 
with a history of trauma to the right arm during service.  
The diagnosis at that time was degenerative joint disease.  

In May 1996 he was seen at a VA outpatient clinic for 
complaints pertaining to the right arm. Subsequently, he 
received treatment at the outpatient clinic through March 
2002 primarily for disabilities unrelated to his service 
connected right arm disorder.

In connection with the present claim, the veteran underwent a 
VA examination for muscles in April 1997.  The report of that 
examination reflects a history that includes a non-service 
connected right elbow surgery.  The veteran reported 
complaints of pain in the right scar area with radiation to 
the right shoulder, and of loss of strength of the right arm.  
The report noted that the veteran was right handed.  On 
examination, there was no muscle atrophy of the biceps 
muscles.  The report indicates that the wounds involved the 
right biceps muscles.  The examiner noted that on the right 
biceps medial aspect there was a 2 cm long, 1/2 cm wide linear 
shape scar with loss of color, and tender to palpation.  This 
scar had mild loss of subcutaneous tissue, no keloid 
formation, no adherence, and it was not cosmetically 
disfiguring.  The scar did not result in limitations of the 
part affected.  The veteran had mild weakness of the right 
elbow flexion muscles biceps with a muscle strength of 4/5.  
There was no instability of the right elbow.  The ranges of 
motion of the right elbow included flexion of 140 degrees, 
and extension lacked 15 degrees to complete extension.  The 
diagnosis was residuals, shell fragment wounds to the right 
arm with residual scar, healed.  

During a September 2001 VA examination, the claims folder was 
reviewed.  The veteran reported that since his last VA 
examination that his arm condition was about the same.  He 
complained of constant right arm pain at the biceps muscle 
and diminished arm strength.  The veteran complained that he 
had radiation of pain from the right scar area to the right 
shoulder. The pain was occasionally moderate, occasionally 
severe and occasionally mild.  Precipitating factors included 
strength requiring activities using the right arm, which 
involved elbow flexion and extension.  Alleviating factors 
were rest and taking Tylenol.  The report notes that the 
disability involved the right biceps, Muscle Group V.  It was 
noted that there was no involvement of nerves, vascular 
structures or bones, and that the veteran had had surgery to 
remove metal fragments from the biceps.  The veteran 
complained of muscle pain with range of motion.  He reported 
that there was no limitation of activity by fatigue, and that 
there was partial loss of range of motion and active and 
passive range of motion.

On examination, there was a scar of the anterior and medial 
aspect of the right arm biceps.  On the anterior aspect of 
the distal humerus and at the biceps, there was a 2.5 cm by 1 
cm scar.  At the medial arm there was a 3 cm by 1 cm scar.  
These were wide linear scars, tender to palpation, but these 
scars had mild loss of subcutaneous tissue, and no keloid 
formation.  There were no adherences, cosmetic disfigurement, 
or limitation of function.  The veteran had mild weakness of 
the right elbow flexion.  Right arm muscle strength of 
flexion was 4/5, of extension was 5/5.  The left arm elbow 
flexors and extensors were 5/5 in strength.  There was mild 
subcutaneous tissue loss involving Muscle Group V.  There was 
no tendon, bone, joint or nerve damage, and no muscle 
herniation or mass.  The report noted that there was no loss 
of muscle function.  The examiner noted that the veteran was 
able to do his activities of daily living despite his 
diminished range of motion in his right elbow.  Ranges of 
motion of the right elbow included minus 18 degrees of 
extension and 122 degrees of flexion, both active and 
passive, as compared to 0 degrees of extension and 140 
degrees of flexion for the left elbow.  The examiner opined 
that the range of motion or function was not additionally 
limited by pain, fatigue, weakness, or lack of endurance 
following repetitive use or during flare-ups.  The diagnosis 
was residual of right Muscle Group V, shrapnel fragment 
wound.  

The examination report concluded with a note containing the 
following opinions.  First, there was limitation of range of 
motion on the right elbow as described above, but there was 
no limitation of function.  There was mild decrease in muscle 
strength of the right elbow flexion of 4/5 compared to the 
left side, which was 5/5 in strength.  Second, there was mild 
weakness, no excess fatigability, and no incoordination.  
Pain did not significantly limit functional ability during 
flare-up, but pain is subjective.  Pain can be a limiting 
factor with repetitive use over a period of time.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
shell fragment wound disability.  The Board has found nothing 
in the historical record that would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2001).

Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2001).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2001).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The Court has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes. Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

The veteran is seeking an increased evaluation for his 
service-connected residuals of a shell fragment wound of the 
right arm, which is currently evaluated as 10 percent 
disabling, under 38 C.F.R. 4.73, Diagnostic Codes 5305.

The Board notes that the VA Rating Schedule that addresses 
muscle injuries as well as the provisions of 38 C.F.R. §§ 
4.55, 4.56, which relate to evaluation of muscle injuries 
were revised during the pendency of this appeal.  62 Fed. 
Reg. 30235 (June 3, 1997) (effective July 3, 1997).  Where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to a 
claimant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this case, the revised schedule addressing muscle injuries 
was not promulgated to substantively change the criteria, but 
rather "to update this portion of the rating schedule to 
ensure that it uses current medical terminology and 
unambiguous criteria." 62 Fed. Reg. at 30,235.

A review of the pertinent regulations, specifically 38 C.F.R. 
§ 4.73, Diagnostic Code 5305, reveals no changes in the 
evaluations granted for the classifications of slight, 
moderate, moderately severe, and severe disability from 
muscle injuries.

Under both the "old" and "new" rating criteria for muscle 
injuries, 38 C.F.R. § 4.73, Diagnostic Code 5305 pertains to 
Muscle Group V.  The functions of this muscle group are elbow 
supination and flexion, and the flexor muscles include the 
biceps, brachialis, and brachioradialis muscles.  For the 
dominant extremity, a 10 percent evaluation is warranted for 
a moderate disability, while a 30 percent evaluation is in 
order for a moderately severe disability.  38 C.F.R. § 4.73, 
Diagnostic Code 5305 (2001); 38 C.F.R. § 4.73, Diagnostic 
Code 5305 (1996).  The Board finds that the evidence shows 
that the veteran is right hand dominant.  This is noted in VA 
examination reports and this is not in dispute.  
Consequently, his right arm is properly rated as the dominant 
upper extremity.  
38 C.F.R. § 4.69.  

VA rating criteria provide that normal elbow range of elbow 
motion is from 0 degrees of forearm extension to 145 degrees 
of forearm flexion.  38 C.F.R. § 4.71a, Plate I.

Under 38 C.F.R § 4.56(d)(2), moderate disability of the 
muscles is shown by through and through or deep penetrating 
wounds of short track by a single bullet, small shell, or 
shrapnel fragment, without the explosive effect of a high 
velocity missile, and with residuals of debridement or 
prolonged infection.  The history of a moderate muscle 
disability includes service department records of in-service 
treatment for the wound and a record of consistent complaint 
of one or more of the cardinal signs and symptoms of muscle 
disability, particularly a lowered threshold of fatigue after 
use which affects the particular functions controlled by the 
injured muscles.  Objective findings include small or linear 
entrance, and if present, exit scars which indicate a short 
track of the missile through muscle tissue, some loss of deep 
fascia or muscle substance, impairment of muscle tonus and 
loss of power, or a lowered threshold of fatigue when 
compared to the sound side.  Id.

A moderately severe disability of the muscles is shown by a 
through and through or deep penetrating wound by a small high 
velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaints of this 
injury include a record of hospitalization for a prolonged 
period for treatment of a wound, a record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability, and if present, evidence of an inability to keep 
up with work requirements.  Objective findings of a 
moderately severe muscle wound are entrance, and if present, 
exit scars indicating the track of the missile through 
important muscle groups; indications on palpation of moderate 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).

The Board also observes that the cardinal signs and symptoms 
of muscle disability include loss of power, weakness, a 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  See 38 C.F.R. § 
4.56(c) (2001).  

To summarize, the veteran's statements describing the 
symptoms of his service-connected disorder are deemed 
competent evidence.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  However, these statements must be considered with 
the clinical evidence of record and in conjunction with the 
pertinent rating criteria.

In this regard the veteran has reported constant right arm 
pain at the biceps muscle with radiation of pain from the 
right scar area to the right shoulder and diminished arm 
strength.  The recent examination showed that the scars were 
tender but were not described as painful.  Also, the scars 
had only a mild loss of subcutaneous tissue and was no 
functional impairment attributed to the scars.  Additionally, 
the September 2001 VA examination found only mild weakness of 
the right elbow flexion, and found that function was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use or during flare-ups.  
Additionally, there was no excess fatigability and no 
incoordination.  There was no tendon, bone, joint, vascular 
or nerve damage, and no muscle herniation or mass.  Also, 
there was only slight limitation of motion of the right 
elbow.

Based on the foregoing the Board finds that the criteria for 
moderately severe disability to Muscle Group V have not been 
met.  


ORDER

An evaluation in excess of 10 percent for residuals of a 
shell fragment wound of the right arm, the major extremity, 
Muscle Group V, is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

